DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/20/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  It appears that it is unclear as to whether these claims depend from cancelled claims 4 and 6, respectively.  Appropriate correction is required.
Examiner views for examination on the merits that this is a typo and that the numbers that are crossed are the claims that depend from the independent claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, and 7-9.   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumada (US PGPub 2019/0103374, hereinafter referred to as “Kumada”).
in claim 1, a semiconductor device comprising: 
a support substrate (1) (figure 1; [0021]; 
a semiconductor element (2) (figure 1; [0021); and 
a sintered metal layer (3) bonding the semiconductor element (2) and the support substrate together (1), wherein 
the sintered metal layer (3) having a low porosity region (31m) disposed inward of an outer edge of the semiconductor element (2) with the sintered metal layer (3) bonded to the semiconductor element (2), the low porosity region (31m) being lower in porosity than a remaining region (31s), except the low porosity region, of the sintered metal layer (3), 
the sintered metal layer (3) has, as the low porosity region (31m), extending from an upper surface to a lower surface of the sintered metal layer (3), and 
a plurality of the low porosity regions (31m) is disposed immediately below a position inward of the outer edge of the semiconductor element (2) so as to spread over the entire sintered metal layer (3) at predetermined spacings (figures 1 and 2; [0024-0027]). 

However, Kumada fails to explicitly show, in claim 1, a pillar-shaped low porosity region; a plurality of the pillar-shaped low porosity regions.
in claim 1, the formation of porosity regions within the sinter metal layer (figures 1 and 2; [0026-0027], [0030-0033]). In addition, Kumada provides the advantages of improving joint strength between the joining layer and a resin.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed for it to have been a matter of design choice to incorporate a pillar-shaped low porosity region; a plurality of the pillar-shaped low porosity regions, in the device of Kumada, because the Applicant has not disclosed any particular an advantage, use for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kumada’s  void filled joining layers, and applicant’s pillar-shaped low porosity region invention, to perform equally for the purpose of improving joint strength between the joining layer and a resin where this modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kumada.

Kumada shows, in claim 2, wherein the low porosity region of the sintered metal layer is made of a material that is equal to a material for the remaining region of the sintered metal layer (figures 1 and 2; [0025-0027], [0030-0032]).

Kumada shows, in claim 7, wherein 
the sintered metal layer (3) has, as the low porosity region (31m), a wall-shaped low porosity region (31s, 31m) having an elongated string shape as seen in plan view 
the wall-shaped low porosity region (figure 1) is disposed to surround a region immediately below a center of the semiconductor element (2) along the outer edge of the semiconductor element (2), and 
a plurality of the low porosity regions (31s, 31m) is disposed in an inner region surrounded with the wall-shaped low porosity region (figures 1 and 2; [0024-0027]). 

However, Kumada fails to explicitly show, in claim 7, a pillar-shaped low porosity region; a plurality of the pillar-shaped low porosity regions.

Kumada teaches, in claim 7, the formation of porosity regions within the sinter metal layer (figures 1 and 2; [0026-0027], [0030-0033]). In addition, Kumada provides the advantages of improving joint strength between the joining layer and a resin.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed for it to have been a matter of design choice to incorporate a pillar-shaped low porosity region; a plurality of the pillar-shaped low porosity regions, in the device of Kumada, because the Applicant has not disclosed any particular an advantage, use for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kumada’s  void filled joining layers, and applicant’s pillar-shaped low porosity region invention, to perform equally for the purpose of improving joint strength between the joining layer and a resin where this 


Kumada shows, in claim 8, a sintered metal sheet to be interposed between a semiconductor element and a support substrate to bond the semiconductor element and the support substrate together,
 the sintered metal sheet comprising 
a low porosity region (31m) disposed inward of an outer edge of the semiconductor element (2) with the semiconductor element (2) and the support substrate (1) bonded together, the low porosity region (31m) being lower in porosity than a remaining region (31s), except the low porosity region (31m), of the sintered metal sheet (3) (figures 1 and 2; [0024-0027], [0029] implied sheet), and 
the sintered metal layer (3) has, as the low porosity region (31m), low porosity region (31) extending from an upper surface to a lower surface of the sintered metal layer (3), and 
a plurality of the low porosity regions (31m) is disposed immediately below a position inward of the outer edge of the semiconductor element (2) so as to spread over the entire sintered metal layer (3) at predetermined spacings (figures 1 and 2; [0024-0027]). 


in claim 8, a pillar-shaped low porosity region; a plurality of the pillar-shaped low porosity regions.
Kumada teaches, in claim 8, the formation of porosity regions within the sinter metal layer (figures 1 and 2; [0026-0027], [0030-0033]). In addition, Kumada provides the advantages of improving joint strength between the joining layer and a resin.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed for it to have been a matter of design choice to incorporate a pillar-shaped low porosity region; a plurality of the pillar-shaped low porosity regions, in the device of Kumada, because the Applicant has not disclosed any particular an advantage, use for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kumada’s  void filled joining layers, and applicant’s pillar-shaped low porosity region invention, to perform equally for the purpose of improving joint strength between the joining layer and a resin where this modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kumada.


Kumada shows, in claim 9, wherein the low porosity region is made of a material that is equal to a material for the remaining region (figures 1 and 2; [0025-0027], [0030-0032]). 
s 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumada (US PGPub 2019/0103374, hereinafter referred to as “Kumada”) in view of Joshi et al. (US PGPub 2017/0263586, hereinafter referred to as “Joshi”).


Kumada shows, in claim 10, a method for manufacturing a sintered metal sheet, the method comprising: 
preparing a sintered metal sheet (3) by sintering a paste material containing a metal fine particle (5) (figures 1, 2, 5 and 6; [0024-0027], [0029] implied sheet; [0039-0041]); and 
forming a low porosity region (31m) lower in porosity than a remaining region (31s), except the low porosity region (31s), of the sintered metal sheet (3), by placing a pair of electrodes on an upper surface and a lower surface of the sintered metal sheet (3) at predetermined positions of the sintered metal sheet (3), and energizing a region of the sintered metal sheet (3), the region being located between the electrodes ([0024], [0026], [0031-0032] examiner views that energizing is process is being performed by the pressure and heating application energizes the sinter metal material). 

However, Kumada fails to explicitly show, in claim 10, placing a pair of electrodes on an upper surface and lower surface of a sinter metal sheet.
Kumada teaches, in claim 10, the use of conventional heating processes techniques ([0031-0032]).
, in claim 10, placing a pair of electrodes on an upper surface and lower surface of a sinter metal sheet (figure 5; [0057-0059]).  In addition, Joshi provides the advantages of strengthening the bond layer while improving the edge compliance to prevent cracking between a pair substrates ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate, placing a pair of electrodes on an upper surface and lower surface of a sinter metal sheet, in the method of Kumada, according to the teachings of Joshi, with the motivation of strengthening the bond layer while improving the edge compliance to prevent cracking between a pair substrates.

Kumada in view of Joshi shows, in claim 11, wherein in forming the low porosity region, the electrodes are placed on the upper surface and the lower surface of the sintered metal sheet at positions inward of an outer edge of the sintered metal sheet ([0024], [0026], [0031-0032] examiner views that energizing is process is being performed by the pressure and heating application energizes the sinter metal material).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             March 26, 2022